      Case 5:18-cv-01967-JLS Document 30 Filed 12/11/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT W. MAUTHE,            M.D., P.C.,

                Plaintiff,

        Y.
                                                             CIVIL ACTION:         5:18-cv-Ol967
MEHDI MEDICAL LLC, LDR HOLDING
CORPORATION,    and ZIMMER BIOIVIET
HOLDINGS, INC.,

               Defendants.


                         STIPULATION       OF VOLUNTARY         DISMISSAL

        Pursuant to Rule 41 (a)(I) of the Federal Rules of Civil Procedure, it is hereby stipulated

and agreed, by and between Plaintiff Robert W. Mauthe, M.D.,       P.c. ("Plaintiff')   and Defendants

Mehdi Medical LLC, LOR Holding Corporation, and Zimmer Biomet Holdings, Inc., through

undersigned counsel, that all indi vidual claims asserted by Plaintiff in this action are hereby




West Bloomfield, MI 48323
Telephone: (248) 562-1320                              King of Prussia, PA 19406
Facsimile: (888) 769-1774                              Telephone: (610) 205-6352
rshenkan@shenkanlaw.com                                Facsimile: (610) 371-7372
                                                       nhp@stevenslee.col11
BOCK, HATCH, LEWIS & OPPENHEIM, LLC
Daniel J. Cohen                                        Counsel/or Defelldant Melzdi Medical LLC
Molly S. Gantmall
Phillip A. Bock
134 La Salle Street
       Case 5:18-cv-01967-JLS Document 30 Filed 12/11/18 Page 2 of 2




Suite 1000
Chicago, IL 60602
Telephone: (312) 658-5500
Facsimile: (312) 658-5555                      \ -Frahco A. Conado
danieljaycohen209@gmail.com                       Kristin M. Hadgis
molly@classlawyers.com                            MORGAN, LEWIS & BOCKIUS LLP
phil@bockhatchllc.com                              1701 Market Street
                                                  Philadelphia, PA 19103-2921
Counsel for Plaintiff Robert W Mauthe, MD.,       Telephone: (215) 963-5000
p.c.                                               Facsimile: (215) 963-5001
                                                   franco.corrado@morganiewis.com
                                                   l<ristin.hadgis@morganlewis.com

                                                   Counsel for Defendants LDR Holdings
                                                   CO/poration and Zimmer Biomet Holdings,
                                                   Inc.




                                              12
